Citation Nr: 0946184	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  08-02 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for lumbosacral strain with osteoarthritis.

2.  Entitlement to special monthly compensation based on aid 
and attendance at a housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran had active duty service from November 1944 to 
June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran testified before the undersigned Acting Veterans 
Law Judge during a Board hearing at the RO in September 2009.  
The transcript from this hearing has been associated with the 
claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a disability rating in excess of 
20 percent for lumbosacral strain with osteoarthritis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the Agency of Original Jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
November 1944 to June 1946.

2.	On September 17, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran that a withdrawal of the appeal of the issue of 
entitlement to special monthly compensation based on aid and 
attendance at a housebound rate is requested.

CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of the appeal of 
the issue of entitlement to special monthly compensation 
based on aid and attendance at a housebound rate have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran has withdrawn the appeal of 
the issue of entitlement to special monthly compensation 
based on aid and attendance at a housebound rate and, hence, 
with respect to this issue, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of this issue and it is dismissed.

ORDER

The appeal of the issue of entitlement to special monthly 
compensation for aid and attendance at a housebound rate is 
dismissed.


REMAND

Current VA Examination Needed

At his September 2009 Board hearing, the Veteran testified 
that his lumbar spine disability has increased in severity 
since his most recent VA examination in 2006.  The Board 
finds that a new VA examination is warranted for purposes of 
ascertaining the current severity of the Veteran's lumbar 
spine disability.  See VAOPGCPREC 11-95 (Although the Board 
is not required to direct a new examination simply because of 
the passage of time, a new examination is appropriate when 
the claimant asserts that the disability in question has 
undergone an increase in severity since the time of the last 
examination).

Missing Private and VA Medical Records

At the September 2009 Board hearing, the Veteran testified 
that he is receiving rehabilitative treatment from 
Performance Sports and Medicine Rehabilitation and from the 
Northport VA Medical Center for his lumbar spine disability.  
As the claim is already being remanded for a current VA 
examination, VA should attempt to obtain any of the Veteran's 
treatment records from these facilities that have not yet 
been associated with the claims file.

Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AOJ should attempt to obtain and 
associate with the claims file any 
outstanding treatment records for the 
Veteran from the Northport VA Medical 
Center from May 2009 to the present, and 
all treatment records from the Performance 
Sports and Medicine Rehabilitation center, 
2920 Hempstead Turnpike, Levittown, New 
York, 11756.

2.  The Veteran should be scheduled for a 
VA examination to determine the current 
nature and severity of his service-
connected lumbosacral strain with 
osteoarthritis.  The claims file must be 
made available to the examiner in 
connection with the examination.  Any 
required tests, if any, should be 
conducted.  A supporting rationale should 
be provided with respect to any opinions 
expressed.  

3.  After accomplishing the above, as well 
as any other development deemed 
appropriate based on the information 
obtained on remand, the AOJ should 
readjudicate the issue on appeal.  If the 
desired benefit is not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be furnished 
to the Veteran and his representative, and 
the appropriate time period within which 
to respond should be provided.

A Veteran has the right to submit additional evidence and 
argument on a matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


